Citation Nr: 9927870	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  91-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Rendu-Osler-Weber 
syndrome.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a compensable rating for left knee 
chondromalacia.

4.  Entitlement to a compensable rating for left leg scar.

5.  Entitlement to restoration of a 10 percent rating or a 
higher rating for right upper quadrant pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem, 
North Carolina, and Chicago, Illinois, Regional Offices (RO) 
of the Department of Veterans Affairs (VA).  

In February 1991 the RO in Winston-Salem, North Carolina, 
granted entitlement to service connection for left knee 
chondromalacia, assigned a 0 percent disability rating, and 
left leg scar, assigned a 0 percent disability rating, and 
denied entitlement to service connection for Rendu-Osler-
Weber syndrome and right upper quadrant and right-sided pain.  
A determination as to entitlement to service connection for 
hearing loss was deferred for VA examination.  In May 1991 
the RO denied entitlement to service connection for hearing 
loss.  Subsequently, the veteran perfected an appeal as to 
these issues and notified VA of her change of address.

In April 1992 the Board remanded the issues of entitlement to 
service connection for Rendu-Osler-Weber syndrome, hearing 
loss, and disability manifested by right upper quadrant and 
right-sided pain, and entitlement to compensable ratings for 
left knee chondromalacia and left leg scar.

In March 1993 the RO in Chicago, Illinois, granted 
entitlement to service connection for right upper quadrant 
pain, and assigned a 10 percent disability rating.  The 
veteran was notified by correspondence dated April 27, 1993, 
at her address of record.  The Board notes the United States 
Federal Court of Appeals held that an appeal under VA law may 
apply only to the element of the claim currently being 
decided, such as service-connectedness, and necessarily 
cannot apply to "the logically down-stream element of 
compensation level" if the service connection claim is 
subsequently granted.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  Therefore, no remaining matters 
remained on appeal as to the issue of entitlement to service 
connection for right upper quadrant pain subsequent to the 
March 1993 decision.  

In September 1994 the RO proposed to reduce the assigned 
disability rating for right upper quadrant pain.  The veteran 
submitted notice of disagreement as to the proposed reduction 
and requested entitlement to an increased rating by 
correspondence dated in November 1994.  

In December 1994 the RO reduced the veteran's disability 
rating to 0 percent for right upper quadrant pain.  
Subsequently, the veteran perfected an appeal as to the issue 
of propriety of the reduction and entitlement to an increased 
rating for right upper quadrant pain.  

The Board notes the issue of entitlement to service 
connection for a gynecological disorder developed on appeal 
was withdrawn by the veteran in correspondence dated in March 
1996.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran raised the issues of entitlement 
to service connection for a left elbow disorder and a 
neurologic disorder, secondary to a spider bite, in 
correspondence dated in October 1995.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has provided competent medical evidence 
demonstrating an initial diagnosis of Rendu-Osler-Weber 
syndrome, a chronic disorder, during active service.

2.  The veteran has not provided competent medical evidence 
demonstrating a present hearing loss disability for VA 
purposes.

3.  All relevant evidence necessary for an equitable 
disposition of the higher rating claims on appeal has been 
obtained.  

4.  Medical evidence demonstrates the veteran's left knee 
disability since active service has been manifested by normal 
left knee extension and flexion, without evidence of adequate 
pathology of pain and dysfunction.  

5.  Medical evidence demonstrates the veteran's left leg scar 
since active service has been manifested by no evidence of 
tenderness, pain on objective demonstration, or limitation of 
function.

6.  Medical evidence demonstrates the veteran's right upper 
quadrant pain disorder has been manifested by history of 
musculoskeletal injury with subjective complaints of pain and 
dysfunction.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for service connection for Rendu-Osler-Weber syndrome.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a compensable rating for the veteran's 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).  

4.  The criteria for a compensable rating for the veteran's 
left leg scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (1998).

5.  The criteria for a compensable rating or restoration of a 
10 percent evaluation for the veteran's right upper quadrant 
pain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.72, Diagnostic Code 5319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Rendu-Osler-Weber Syndrome
Background

Service medical records show the veteran received a diagnosis 
of Rendu-Osler-Weber syndrome in November 1989.  It was noted 
the veteran had multiple telangiectases, "spiders," to the 
chest, arms, and mouth.  A December 1989 report noted the 
disorder was due to either hepatic congestion or heredity 
telangiectasis.  

VA examination in April 1997 noted the veteran's Rendu-Osler-
Weber syndrome was an autosomal dominant genetic disorder 
characterized by telangiectasis to the mucous membranes, 
face, and extremities, and recurrent nose and 
gastrointestinal bleeding.  It was noted there was no 
evidence the veteran's disorder was caused by or exacerbated 
by active service and was in no way affected by the Brown 
Recluse spider bite or right upper quadrant musculoskeletal 
tear.  

At her personal hearing the veteran testified she experienced 
no symptoms related to Rendu-Osler-Weber syndrome prior to 
service, and that she was first provided a diagnosis for this 
disorder during active service.  Transcript, p. 5 (May 1999).  

Analysis

In this case, competent medical evidence has been submitted 
demonstrating an initial diagnosis of Rendu-Osler-Weber 
syndrome during active service.  The Board notes medical 
evidence indicates the veteran's Rendu-Osler-Weber syndrome 
is chronic; that is, it has been continuously shown as a 
diagnosed disorder upon subsequent examinations.  Therefore, 
the Board finds the veteran has submitted a well-grounded 
claim.  See 38 U.S.C.A. § 5107.  

The Board also finds, however, that additional clarification 
is required prior to a determination on the merits.  
Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Specific information and instructions related to the issue of 
entitlement to service connection for Rendu-Osler-Weber 
syndrome is addressed in a remand order at the end of this 
decision.

Hearing Loss

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).  

A hearing loss disability for the purpose of applying the 
laws administered by VA is defined by regulation.  See 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

However, even if a veteran does not have hearing loss for 
service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 and the evidence links current hearing loss 
with service.  Id. at 158.  The threshold for normal hearing 
is 0 to 20 decibels.  Id. at 157.

Background

Service medical records show the veteran's enlistment 
examination in September 1984 included an authorized 
audiological evaluation which found pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
10
5

On the authorized audiological evaluation in November 1984, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
5
5
20
10

On the authorized audiological evaluation in November 1987, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
15
LEFT
10
5
5
15
5

On the authorized audiological evaluation in February 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
10
15
LEFT
10
5
10
20
10

On the authorized audiological evaluation in May 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
10
LEFT
25
0
10
25
20

VA authorized audiological evaluation in April 1991 found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
10
10
10
10
LEFT
---
0
0
10
10

VA authorized audiological evaluation in April 1997 found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
5
0
0
10
5

The veteran testified that hearing loss was first identified 
in approximately 1997, and that she believed the disorder was 
related to service because she never had any hearing problem 
before service and she worked around heavy equipment for 6 
years during service.  Tr., p. 6.  She also stated she had 
lived near the flight field while in service in Japan.  Tr., 
p. 7.  

Analysis

The evidence of record in this case includes no competent 
medical evidence which demonstrates that the veteran has a 
present hearing loss disability for VA purposes.  The Board 
notes there is no evidence that the veteran's auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz have been found to be 40 decibels or greater, 
that auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz have been 
found to be 26 decibels or greater, or that speech 
recognition scores using the Maryland CNC Test have been 
found to be less than 94 percent.  

The only evidence of a present hearing loss disability as a 
result of acoustic trauma during active service is the 
veteran's own opinion.  While she is competent to testify as 
to symptoms she experiences, she is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for hearing loss.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Higher Ratings Claims

Initially, the Board notes that the veteran's claims for 
higher evaluations are found to be well-grounded under 38 
U.S.C.A. § 5107(a).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Left Knee Chondromalacia
Background

Service medical records dated in January 1986 show the 
veteran complained of constant left knee pain of 2 months 
duration.  The examiner noted severe crepitus to the left 
patella.  The diagnosis was chondromalacia patella.

During VA examination in December 1990 the veteran reported 
recurring left knee pain over approximately 6 years.  She 
stated the pain was less severe than it had been in service, 
but that she occasionally experienced aching and pain on 
motion, standing, or full knee bending.  The examiner noted 
slight puffiness to the inferior medial surface of the 
patella which was nontender.  Range of motion studies 
revealed motion from 0 to 140 degrees without excess 
crepitance.  The knee was stable to varus and valgus stress.  
Drawer sign was negative.  It was noted the veteran had very 
strong quadriceps bilaterally.  The diagnoses included left 
knee chondromalacia. 

In her August 1991 substantive appeal the veteran reported 
she experienced swelling, stiffness, and severe pain after 
prolonged periods of standing or sitting, and after running 
or dancing.  

VA examination in August 1994 included a diagnosis of left 
knee pain due to patella stress syndrome.  The veteran 
reported anterior knee pain after prolonged periods of 
walking or sitting and after activities such as dancing.  The 
examiner noted range of motion studies revealed full 
extension and flexion to 140 degrees.  Lachman's and anterior 
and posterior drawer signs were negative.  Her medial and 
lateral cruciate ligaments were intact.  There was no joint 
line tenderness to palpation.  There was evidence of effusion 
and positive patellofemoral crepitus with pain upon 
compression.  

In an October 1995 VA Form 9 the veteran stated she believed 
her inservice knee injury during training had been aggravated 
by the spider bite she incurred.  She stated she believed she 
had incurred severe nerve damage due to constant use and 
abuse during active service.

During VA examination in April 1997 the veteran complained of 
left knee pain.  She reported that subsequent to a Brown 
Recluse spider bite in December 1988 she experienced pain and 
inability to bend the knee, and that since that time she had 
been unable to use the knee due to pain.  She stated the pain 
was nearly constant and rated the severity of pain as 6 on a 
10 point scale.  The pain was described as located to the 
posterior and anterior areas, with flares of 10 point pain 
which lasted up to 5 days.  She stated the symptoms were 
aggravated by bending, lifting, and walking for more than 30 
minutes.  She denied catching, locking, or instability.  

The examiner noted the veteran stood with a slight valgus 
alignment at the knee, and that she exhibited an antalgic 
gait which favored the left lower extremity.  It was noted 
she carried a cane.  There was no evidence of effusion, and 
the skin over the posterior and anterior aspects of the knee 
were benign.  There was no evidence of Baker's cyst.  Range 
of motion studies revealed motion from 0 to 135 degrees.  The 
knee was stable to varus and valgus stress at 0 and 30 
degrees upon anterior drawer and Lachman's testing.  Patellar 
compression and McMurray's testing to the medical and lateral 
compartments were negative.  It was noted x-ray examination 
revealed no abnormalities, and that all joint spaces were 
well maintained.  The diagnosis was left knee derangement of 
undetermined etiology.

The examiner commented that although the veteran reported she 
was unable to work due to functional limitations, he was 
unable to determine if her antalgic gait was a true finding.  
It was noted that he had not examined the veteran during a 
period of flare-up and could not comment upon her disorder 
during such times.

A July 1997 VA neurologic examination noted the veteran 
complained of constant left lower extremity pain which was 
inconsistently relieved by medications or other forms of 
therapy.  It was noted she reported she used a cane because 
of left heel pain.  The examiner noted motor system 
evaluation revealed normal muscle power and tone.  Sensory 
testing was normal.  Knee jerks were grade 3+ and symmetrical 
bilaterally.  Coordination was normal; however, it was noted 
the veteran walked with a slight limp to her left leg.  An 
addendum to the report noted neurologic testing had been 
normal and that the veteran did not report for a follow-up 
examination to determine the source of her left leg pain.  

During VA orthopedic examination in March 1998 the veteran 
reported intermittent left knee pain since active service.  
She stated she experienced intermittent pain after prolonged 
sitting or standing, and intermittent swelling after 
prolonged walking.  She denied any mechanical symptoms or 
instability.  She reported she had not received medical 
treatment for the left knee since active service.  She stated 
her flare-ups had diminished significantly since October 
1997, and that she experienced only a couple of flare-ups per 
week with pain of 10 on a 10 point scale.  She reported the 
flare-ups were short-lived and were usually relieved by rest, 
and that she occasionally used aspirin to treat the disorder.  
She stated she was not presently experiencing knee pain and 
was having a good day.

The examiner noted the skin to the left knee was benign.  The 
medial lateral and patellofemoral joints and medial and 
lateral collateral ligaments were nontender to palpation.  
The hamstrings were nontender, and the patella was fully 
mobile.  The veteran sat in approximately 10 degrees of 
valgus, and range of motion studies revealed motion from 0 to 
140 degrees which was symmetrical with the right side.  There 
was no evidence of pain upon motion.  The knee was stable to 
varus and valgus stress at 0 and 30 degrees.  Anterior and 
posterior drawer sign, Lachman's sign, McMurray's sign, and 
pivot shift testing were negative.  Patellar tracking 
revealed a slight J sign.  

It was noted the veteran was able to walk with a normal 
narrow based gait without limp.  Light touch sensation was 
intact to the left lower extremity, and muscle strength was 
5/5.  X-ray examination revealed normal joint spaces, no 
evidence of old trauma, and normal anatomy.  The examiner 
noted the examination was normal except for a small click 
under the left knee cap on patellar grind testing which may 
indicate some softening, and stated the history was 
consistent with chondromalacia patella which had improved 
over the past several months.  It was noted the claims file 
had not been available for review.

At her personal hearing the veteran testified she experienced 
severe left knee pain, which required she elevate the knee as 
needed, rest, and avoid long walks.  Tr., p. 4.  She stated 
the knee would completely give out when she stepped slightly 
on pavement.  Tr., p. 4.  She stated the knee was unstable 
and required that she occasionally use a cane or crutches, 
but that she did not experience any loss of knee motion.  
Tr., p. 7.  

Analysis

In this case, the record reflects the veteran's left knee 
disability is presently evaluated under the rating criteria 
for traumatic arthritis.  The Board notes that as the veteran 
appealed the determination of the initial compensation level 
that consideration of staged ratings since the original date 
of the claim is warranted.  See Fenderson, 12 Vet. App. 119.  

The Board notes the veteran contends she experiences flare-
ups of pain and swelling, but that these flare-ups could not 
be demonstrated during VA examination.  The Court has held 
that for disorders with fluctuating periods of outbreak and 
remission an adequate medical examination requires discussion 
of the relative stage of symptomatology observed.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board finds 
the medical evidence in this case is adequate for ratings 
purposes and that the objective medical evidence of record 
does not indicate an additional examination is warranted.  
The Board also finds although the March 1998 VA examiner did 
not review the veteran's claims file in conjunction with the 
examination, that the present nature of the disability was 
the pertinent matter for determination and examination 
findings are adequate for ratings purposes.

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The Rating Schedule provides disability ratings for 
limitation of flexion of the leg when flexion is limited to 
15 degrees (30 percent); flexion limited to 30 degrees 
(20 percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Normal extension and 
flexion of the knee is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1998).

The Ratings Schedule provides disability ratings for 
limitation of extension of the leg when extension is limited 
to 45 degrees (50 percent); extension limited to 30 degrees 
(40 percent); extension limited to 20 degrees (30 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).

Medical evidence demonstrates the veteran's has normal left 
knee extension and flexion.  VA examinations in December 
1990, August 1994, and March 1998 found range of motion from 
0 to 140 degrees.  An April 1997 examination found range of 
motion from 0 to 135 degrees.  The Board notes there is no 
evidence of flexion limited to 45 degrees or extension 
limited to 10 degrees.  Therefore, the Board finds a present 
or staged compensable rating for limitation of motion of the 
leg is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

The Board notes, however, the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998).  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this case, as the code most applicable to the veteran's claim 
(Code 5260) is predicated on limitation of motion, 
consideration of an increased evaluation based on functional 
loss due to pain on use or due to flare-ups is proper.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu, 2 Vet. App. 492.  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

The Court has held that section 4.40 does not require a 
separate rating for pain, but merely provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board notes the veteran has demonstrated no limitation of 
extension and the only limitation of flexion ever exhibited 
upon objective examination was only 5 degrees from normal in 
April 1997.  A compensable rating requires flexion limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In addition, the Board notes that while the veteran has 
claimed she experiences considerable pain on use and 
limitation of function, the objective medical evidence of 
record does not support her claims.  Although VA examination 
in December 1990 revealed slight puffiness to the inferior 
medial surface of the patella, the area was nontender.  In 
August 1994 the examiner noted evidence of effusion and 
crepitus; however, Lachman's and anterior and posterior 
drawer signs were negative, the veteran's medial and lateral 
cruciate ligaments were intact, and there was no joint line 
tenderness to palpation.   

In April 1997 the examiner noted there was no evidence of 
effusion or abnormality shown by x-ray examination and stated 
it could not be determined whether the veteran's antalgic 
gait demonstrated a true finding.  Additionally, neurologic 
testing in July 1997 was negative.  The March 1998 VA 
examiner noted the veteran walked without a limp and stated 
the examination was normal except for a small click under the 
left knee cap on patellar grind testing.  Based upon all of 
the evidence of record, the Board finds the veteran's 
complaints of pain and dysfunction since her discharge from 
active service are not supported by adequate pathology and do 
not warrant a compensable rating.  See 38 C.F.R. § 4.40; 
Hatlestad, 1 Vet. App. 164.

The Board also notes that the Ratings Schedule provides a 
compensable rating for impairment of the knee when there is 
evidence of slight (10 percent), moderate (20 percent), or 
severe (30 percent) recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  While the veteran testified in May 1999 that she had 
experienced severe left knee instability, there is no 
objective medical evidence of any knee instability.  The 
veteran did not indicate that she had been treated for this 
instability or that it represented a recent aggravation in 
the severity of her disability.  The Board finds, therefore, 
that veteran's claims of left knee instability are not 
credible and that a compensable rating under Diagnostic Code 
5257 is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign higher of 
staged ratings.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable or staged rating for left knee 
chondromalacia.


Left Leg Scar
Background

Service medical records show that in December 1988 the 
veteran was treated for possible spider bites.  The examiner 
noted the veteran walked with an antalgic gait to the left 
leg with a 6 centimeter (cm) area of erythema with 6 .5 cm 
violaceous, flat non-purulent areas.  Reports dated in 
January 1989 included diagnoses of resolving spider bites and 
spider bites without sign of infection.  A February 1988 
report noted the spider bites had granulated well and that 
the scabs had been removed.  

VA examination in December 1990 noted the veteran had a 
residual asymptomatic 1 inch brown scar over the anterior 
surface of the mid left tibia.  The diagnosis was 
asymptomatic left tibia scar, residual of a brown spider 
bite.  

In her August 1991 substantive appeal the veteran stated that 
she was bitten by a Brown Recluse spider during active 
service which left a scar to her left leg.  She also stated 
the scar was often mistaken for a tattoo which may prevent 
her obtaining employment due to her personal appearance.  

VA examination in April 1997 noted a 1 by 1.5 cm scar to the 
left anterior shin, which was white in color, well healed, 
nontender, and without keloid formation.  The examiner stated 
the scar was not disfiguring.  The diagnoses included history 
of Brown Recluse spider bite to the left lower extremity with 
ulceration of tissue (at the time of the bite).

Analysis

The Board notes that the veteran appealed the determination 
as to the initial compensation level assigned and that 
consideration of staged ratings since the original date of 
the claim is warranted.  See Fenderson, 12 Vet. App. 119.

The Ratings Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or for 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (1998).  

Medical evidence demonstrates the veteran's left leg scar 
since her discharge from active has been manifested by no 
evidence of tenderness, pain on objective demonstration, or 
limitation of function.  VA examinations show the scar was 
asymptomatic in December 1990 and was essentially 
asymptomatic in April 1997.  Therefore, the Board finds a 
compensable or staged rating for a left leg scar is not 
warranted.

The record reflects the RO considered and declined to refer 
the case for entitlement to an extra-schedular rating.  The 
Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds the regular 
schedular standards applied adequately describe and provide 
for the veteran's disability level.  There is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular ratings.  

The Board has considered all potentially applicable 
regulatory provisions, but finds no provision upon which to 
assign a compensable rating.  See Schafrath, 1 Vet. App. 589.  
The Board also finds the preponderance of the evidence is 
against the claim for a compensable or staged rating for a 
left leg scar.  See Gilbert, 1 Vet. App. at 55.


Right Upper Quadrant Pain
Background

Service medical records show the veteran complained of 
intermittent right upper quadrant pain in March 1989.  She 
also reported she had experienced a similar episode prior to 
service which required hospitalization.  The examiner noted 
the veteran did not appear to be in pain, that examination of 
her abdomen revealed positive bowel signs, that her abdomen 
was soft without evidence of tenderness, and that Murphy's 
sign was negative.  The diagnosis was rule out gallstones.  
Subsequent reports noted testing had been negative and the 
examiner's assessment was possible acalculous cholecystitis.

During an examination on March 27, 1989, the veteran reported 
her right upper quadrant pain and nausea had its onset while 
she was running.  She stated she had experienced similar 
episodes approximately 5 years earlier which required 
hospitalization of one week, and another episode in November 
1988.  The examiner noted the veteran's abdomen was soft and 
nontender, and that there was no evidence of nausea.  The 
diagnosis was right upper quadrant pain of unknown etiology.  
A March 28, 1989, consultation report included a diagnosis of 
gallbladder disease.  It was noted there was no evidence of 
gallstones, but the veteran's history and examination 
indicated gallbladder disease.  

In April 1989 the veteran reported she had experienced no 
more nausea, but that 2 nights earlier she awoke with 
throbbing pain to the subcostal area.  The examiner noted the 
veteran's abdomen was soft without evidence of tenderness, 
and that she seemed to be improving.  

A June 1989 radiology report noted testing revealed a normal 
gallbladder.  The study revealed normal gallbladder function 
and no evidence of stones or other abnormality.  

In September 1989 the veteran complained of continued right 
epigastric pain.  The examiner noted cholecystectomy was not 
indicated.  A subsequent report noted the veteran's history 
was suggestive of peptic ulcer disease or possible small 
bowel pathology.  

A March 1990 medical board report noted the veteran had been 
admitted for evaluation of possible biliary dyskinesia.  It 
was noted she reported a 2 year history of dull, non-
radiating right upper quadrant discomfort which typically 
lasted for days, was aggravated by exertion, did not change 
with meals, and was not associated with any signs of icterus.  
The diagnosis was Rendu-Osler-Weber syndrome and chronic 
right upper quadrant pain possibly secondary to hepatic 
congestion.  

During VA examination in December 1990 the veteran reported 
her right upper quadrant pain had been gradually improving 
and that she was rarely bothered by the disorder.  She stated 
she had experienced some similar difficulty to the right side 
which had also improved.  The examiner noted the veteran's 
abdomen was within normal limits.  The diagnoses included 
history of right upper quadrant pain of uncertain etiology, 
resolving.

In an August 1991 statement in support of her claim the 
veteran reported her right upper quadrant pain began while 
running during physical training.  She stated she continued 
to experience pain and could not sleep on her left side.  She 
reported the disorder was aggravated by physical activity.  

A June 1992 VA medical evaluation noted computed tomography 
of the abdomen, hepatitis testing, gallbladder and upper 
gastrointestinal studies, and liver function testing were 
negative.  The examiner noted that while it was possible to 
develop hepatitis after a Brown Recluse spider bite that the 
veteran had no increased liver function tests at the time she 
was bitten and demonstrated no present evidence of chronic 
hepatitis or hepatic congestion.  It was the examiner's 
opinion, based upon history, physical examination, and 
temporal sequence, that a musculoskeletal injury to the right 
side seem to be the most reasonable etiology.

During VA examination in August 1994 the veteran reported she 
sustained an abdominal muscle tear while training.  She 
stated that she presently experienced abdominal muscle pain 
while dancing or performing housework.  The examiner noted 
there was no gross defect to the veteran's abdominal 
musculature, but that she demonstrated some pain to that area 
while performing a straight leg raise.  The diagnoses 
included history of abdominal muscle tear with subsequent 
pain.  It was noted the disorder was very difficult to 
evaluate, but that the veteran may have scar tissue as a 
result of an abdominal tear with subsequent manifestations of 
pain.  

In a November 1994 statement in support of her claim the 
veteran reported her previous statements indicating an 
improvement in her abdominal pain did not accurately reflect 
her disorder.  She stated she experienced pain when she slept 
on her right side.  

In an October 1995 VA Form 9 the veteran reported that her 
right upper quadrant musculoskeletal injury with severe nerve 
damage was the result of a spider bite she incurred during 
active service.  She requested entitlement to a 50 percent 
disability rating effective from the date of her discharge 
from service.

During VA examination in April 1997 the veteran described 
right upper quadrant pain which upon palpation felt like 
tightness in the area and which could be felt to improve with 
acupressure.  She stated the pain was worse when she laid on 
her left side.  The examiner noted the veteran's abdomen was 
soft and nontender with no hepatosplenomegaly or mass.  It 
was noted the veteran was able to sit up from a lying 
position without evidence of abdominal pain.  The diagnoses 
included right upper quadrant pain secondary to 
musculoskeletal tear, with exacerbation of pain approximately 
once per week.  The examiner stated there was no objective 
evidence of abdominal pain upon examination, and noted that 
the veteran's right upper quadrant pain was clearly unrelated 
to the spider bite she incurred in service. 

A July 1997 VA neurologic examination noted the veteran 
reported intermittent right upper quadrant pain which was 
exacerbated by consuming fatty foods.  No diagnosis as to 
this disorder was provided.  An addendum to the report noted 
neurologic testing was normal.

At her personal hearing the veteran testified that she could 
not sit properly or sleep on her left side because of her 
right upper quadrant pain.  Tr., p. 4.  She stated that if 
she accidentally rolled over while sleeping she experienced a 
ripping sensation and became instantly nauseous, hot, and 
sweaty.  Tr., p. 4.  She reported that she had problems 
lifting objects because of the pain, and stated she quit a 
housecleaning job when she became too sick to continue 
working.  Tr., p. 9.  She stated a doctor told her one 
possible reason the musculoskeletal tear had not been healing 
was because it was in an area which was constantly moving as 
a result of breathing, standing, and sitting.  Tr., p. 9.

Analysis

The record reflects the veteran's right upper quadrant pain 
is presently rated under the criteria for injury to Muscle 
Group XIX.  See 38 C.F.R. § 4.73, Diagnostic Code 5319 
(1998).  Based upon the evidence of record, the Board concurs 
that the veteran's disorder is adequately evaluated under 
these criteria.

In addition, the Board notes the veteran's present claim as 
to the issue of compensation level for upper quadrant pain 
arose from her November 1994 correspondence which expressed 
disagreement with the RO's proposal to reduce a 10 percent 
rating and requested entitlement to an increased rating.  As 
the veteran did not submit a timely notice of disagreement 
subsequent to the initial determination of compensation 
level, entitlement to a higher disability rating prior to the 
date of the November 1994  claim may not be considered upon 
appellate review.

The Board also notes that while the veteran testified she 
sought treatment at a private hospital emergency room in 
January 1999, the records of which are not included in the 
present record, she did not indicate the records provided any 
information pertinent to the matter on appeal.  In fact, she 
stated the private examiner only checked for gallstones and 
sent her home.  Therefore, the Board finds the medical 
records associated with that treatment are not necessary for 
an adequate determination of the issue presently on appeal as 
to the veteran's service-connected right upper quadrant pain 
disorder.

During the course of this appeal the rating criteria for 
muscle injuries were revised.  See 62 Fed. Reg. 30327-28 
(June 3, 1997).  The Court has held where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In a July 1998 supplemental 
statement of the case the RO evaluated the veteran's disorder 
under the amended criteria and continued a 0 percent 
disability rating.

Under the prior version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1998).

The Ratings Schedule provides that a slight muscle disability 
results when there is evidence of a simple muscle wound 
without debridement or infection and no objective evidence of 
fascial defect, atrophy, or impaired tonus; a moderate muscle 
injury disability results when there is evidence of a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection, and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

The Rating Schedule provides ratings for injury to the 
muscles of the abdominal wall when there is evidence of 
slight ( 0 percent), moderate (10 percent), moderately severe 
(30 percent) or severe (50 percent) muscle injury.  See 
38 C.F.R. § 4.72, Diagnostic Code 5319 (1998).  

The Board notes VA law requires that certain matters, 
generally those for which a specific rating has been in 
effect for at least 5 years, affected by a change of medical 
findings or diagnosis be determined so as to produce the 
greatest degree of stability of disability evaluations.  It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  38 C.F.R. § 3.344 
(1998).  

In this case, the record reflects the veteran's 10 percent 
rating for right upper quadrant pain was in effect for less 
than 5 years and the evaluation is not one which stabilized 
for any period prior to reduction.  Therefore, the Board 
finds there were no impediments to reduction and finds that 
entitlement to restoration of the 10 percent disability may 
be considered in conjunction with the determination of 
entitlement to a higher (compensable) rating.

Medical evidence demonstrates the veteran's right upper 
quadrant pain disability has been manifested by history of 
musculoskeletal injury with subjective complaints of pain and 
dysfunction.  The Board notes the veteran reported the 
disorder had been gradually improving and rarely bothered her 
during a December 1990 VA examination.  No abdominal 
abnormalities were noted at that time.  The April 1997 VA 
examiner found no objective evidence of abdominal pain upon 
examination.  Based upon the evidence of record, the Board 
finds no objective evidence indicative of a moderate muscle 
injury such as impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side.  See 38 C.F.R. § 4.56 (effective before and after July 
3, 1997).  Therefore, entitlement to restoration of a 10 
percent rating or a higher rating is not warranted under the 
criteria for muscle injury.

While the August 1994 examiner noted the veteran demonstrated 
some pain to the abdominal area upon leg raise, it was also 
noted the disorder was very difficult to evaluate and that 
the veteran "may" have scar tissue with subsequent pain.  
As the record indicates no objective evidence of muscle 
scarring, the Board finds this opinion too inconclusive to 
warrant a compensable rating.  

The Board also finds the evidence of record does not indicate 
a present orthopedic or neurologic disorder to warrant a 
compensable rating under alternative rating criteria.  There 
is no objective evidence of any neurologic disorder related 
to the service-connected right upper quadrant pain disorder.

The Court has held section 4.40 did not require a separate 
rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon, 10 Vet. App. 194.  
The Board notes, however, that a compensable rating for pain 
related to a musculoskeletal disability requires objective 
evidence of pain.  See 38 C.F.R. § 4.40; Hatlestad, 1 Vet. 
App. 164.  In this case, the Board finds no objective medical 
findings which substantiate the veteran's reports of pain.

The record reflects the RO considered and decline to refer 
the case for entitlement to an extra-schedular rating.  The 
Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds the regular 
schedular standards applied adequately describe and provide 
for the veteran's disability level.  There is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular ratings.  

The Board has considered all potentially applicable 
regulatory provisions, but finds no provision upon which to 
assign a compensable rating.  See Schafrath, 1 Vet. App. 589.  
The Board also finds the preponderance of the evidence is 
against the claim for restoration or a compensable rating for 
right upper quadrant pain.  See Gilbert, 1 Vet. App. at 55.


ORDER

The issue of entitlement to service connection for Rendu-
Osler-Weber syndrome is well grounded.

Entitlement to service connection for hearing loss is denied.

Entitlement to a compensable rating for left knee 
chondromalacia is denied.

Entitlement to a compensable rating for left leg scar is 
denied.

Entitlement to restoration of a 10 percent rating or a higher 
rating for right upper quadrant pain is denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
Rendu-Osler-Weber syndrome.  The Board notes that a remand to 
the agency of original jurisdiction specifying the action to 
be undertaken is required if clarification of the evidence is 
essential for a proper appellate decision.  See 38 C.F.R. 
§ 19.9.

In this case, an April 1997 VA examiner noted the veteran's 
Rendu-Osler-Weber syndrome was an autosomal dominant genetic 
disorder characterized by telangiectasis to the mucous 
membranes, face, and extremities, and recurrent nose and 
gastrointestinal bleeding.  It was further noted there was no 
evidence the veteran's disorder was caused by or exacerbated 
by active service.

The Board notes that veterans are considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (1998).

In addition, while VA regulation 38 C.F.R. § 3.303(c) 
provides that congenital or developmental defects are not 
diseases or injuries for the purpose of establishing 
entitlement to service connection, a July 1990 VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  See VAOGCPREC 82-90 (O.G.C. 
Prec. 82-90).  

The General Counsel opinion also defined the term "defect" 
for VA service connection adjudication purposes as structural 
or inherent abnormalities or conditions which are more or 
less stationary in nature, as distinguished from "disease" 
which was noted to have been broadly defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id. (citing Dorland's Illustrated Medical Dictionary 385 
(26th Ed. 1974)).  

The medical evidence in this case demonstrates the veteran's 
Rendu-Osler-Weber syndrome is a genetic disorder; however, 
insufficient information exists for a determination as to 
whether that genetic disorder may be considered a "disease" 
for VA service connection purposes and whether or not the 
disorder clearly existed prior to service.  Therefore, the 
Board finds additional development is warranted.

Accordingly, the case is remanded for the following:

1.  The veteran and her representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should associate the records 
of any recent VA medical treatment with 
the  claims file.

3.  Thereafter, the veteran's claims 
folder and a copy of this remand should 
be forwarded to the April 1997 VA medical 
examiner for clarification of the 
provided opinion.  Specifically, the 
examiner should discuss:

(1) whether the veteran's Rendu-Osler-
Weber syndrome may be considered a 
"disease" or "defect" for VA service 
connection purposes (as defined above); 
and 

(2) if it is a disease, whether or not 
the evidence demonstrates the veteran's 
Rendu-Osler-Weber syndrome clearly 
existed prior to service.

A complete rationale for any opinion 
given should be provided.

4.  If the April 1997 VA general medical 
examiner is unavailable, or otherwise 
unable to complete the requested 
development, the RO should take 
appropriate action to procure an adequate 
medical opinion as to the current nature 
and etiology of the veteran's Rendu-
Osler-Weber syndrome.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by that 
examiner.  Any examinations, tests, or 
studies deemed necessary for an accurate 
assessment should be conducted.  

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  All 
applicable laws and regulations should be 
considered. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

